DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Page 4, II, filed 4/6/2021, with respect to the rejection(s) of claim(s) 4, 8, and 13-15 under 35 USC 112 have been fully considered and are persuasive.  Specifically, the amendment to the claim makes it clear that the inorganic salt refers to the molten inorganic salt of the Group III element.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112 necessitated by the amendment.
Applicant’s arguments, see Remarks, Page 4, III, filed 4/6/2021, with respect to the rejection(s) of claim(s) 1-17 under Double Patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites the limitation "ion-exchange element" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution this limitation is interpreted as “ion-exchange additive”.
Claim 8 recites the limitation "ion-exchange element" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution this limitation is interpreted as “ion-exchange additive”.
Claim 11 recites the limitation "ion-exchange element" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution this limitation is interpreted as “ion-exchange additive”.

Allowable Subject Matter
Claims 1-3, 5-7, 9-10, 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record namely Lox cited in the Office Action dated 1/7/2021 and Zhang cited in the Office Action dated 1/7/2021 do not teach or suggest a method comprising dispersing binary Group III-V nanocrystals in a molten inorganic salt, adding an ion-exchange additive and heating to cation exchange and form ternary Group III-V nanocrystals.

Lox does not disclose a binary Group III-V nanocrystal dispersed in a molten inorganic salt or forming ternary Group III-V nanocrystals.
Zhang discloses preparing stable colloids of nanocrystal in molten inorganic salts where molten salts can be used for colloidal synthesis of new nanomaterials (see Page 331, Col 1, ¶3, Final sentence.)  
Zhang does not disclose a method for preparing a ternary nanocrystal by dispersing a binary Group III-V nanocrystal, adding an ion-exchange additive comprising a Group III or Group V element and heating for at time and temperature to cation exchange and form ternary Group III-V nanocrystals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        7/23/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732